     Case 2:18-cv-11158-SM-KWR Document 1 Filed 11/19/18 Page 1 of 6



                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA

MARYANN ROONEY
ANd H. PATRICK ROONEY                            *CIVIL ACTION NO.

VERSUS                                           *    JUDGE

PELLA CORPORAÎION                                 *   MAGISTRATE

                                  COMPLAINT

      NOMNTO COURT, through undersigned counsel, comes the plaintiff,
MARYANN ROONEY and          H. PATRICK        ROONEY, who files their Complaint

against PELLA CORPORATION, and          in support thereof would show unto   the

Court the following:

                          JURISDICTION AND VENUE

                                        I.

      Jurisdiction of the Honorable Court        is   based upon 28 U.S.C. L332

(diversity of. cítizenship); Complaints submit to this Court that the matter in

controversy exceeds the jurisdictional minimum amount, exclusive of interest

and costs.

                                    PARTIES

                                        il.
      Parties named herein are as follows:

      A.     Named Complainants herein are:

             1.    MARYANN I{. ROONEY, a resident of the full age of majority

                   domiciled in Metairie, Louisiana.
     Case 2:18-cv-11158-SM-KWR Document 1 Filed 11/19/18 Page 2 of 6



            2.     H. PATRICK ROONEY, a resident of the full age of majority
                   domiciled in Metairie, Louisiana.

      B.    Named Defendant herein is:

            1.     PELLA CORPORATION an Iowa corporation, authorízed to do

                   and doing business under the laws of the State of Louisiana

                   and within the jurisdiction of the Honorable Court.

                                      FACTS

                                        III.
      In May of 2OO2, Complainants, MARYANN ROONEY and H. PATRICK
ROONEY, (hereinafter, "ROONEYS") accepted delivery of windows and doors in

connection with a purchase of same from PELLA CORPORATION (hereinafter,

"PELLA") to be installed in the construction of the Rooney Family residence being

constructed by A&T Construction located        at 4O2O Metairie Court,   Metairie,

Louisiana; in August of 2OO3 the Rooney Family residence was completed by

A&T Construction and the Rooney Family moved into their residence.

                                        ff.
      Since the installation of the PELLA windows and doors        in the Rooney
Family residence numerous defects in the windows and doors \Mere discovered by

ROONEYS     on the following instances and following each defect discovery,
notifications \Mere made directly to PELLA:

             1.    Spring of 2OO9

            2.     Fall of 2OL2

            3.     Spring of 2013
     Case 2:18-cv-11158-SM-KWR Document 1 Filed 11/19/18 Page 3 of 6



            4.      Spring of 2OL6

            5.      Spring of 2Ol7

            6.     Winter of 2018

      In response to the continuing defects and multiple notifications,      PELLA

would only remove and replace the failing windows and doors that showed

obvious defects at the time. However, ROONEYS were solely responsible for the

installation, painting, sheet rock repair costs and structural damage costs. This

went on for many years and the windows and doors continued to fail, more
particularly 23 windows as of the fîlling of this Complaint.
                                        v.
      The original builder of the Rooney Family residence, A&T Construction,

inspected the rotting windows in 2009 and 2OI2 and discovered severe water

damage to the North side of the Rooney Family residence which caused structure

failure and termite infestations in the area of the defective windows. In the spring

of 2O13, the PELLA windows and doors again caused several water damage and
termite infestation of the North side of the Rooney Family residence due to its

inherent defects. In the 2016, more windows and doors have been discovered

defective and   I was forced to contact a new contractor, Pham Construction,      to

inspect the continuing failing and defective windows and doors due to A&T

Construction owner retirement. The PELLA windows and doors again caused

several water damage and termite infestation of the V/est side of the Rooney

Family residence due to     its inherent   defects.   In the 2OL7 and 2OI8, more
windows and doors have been discovered defective.
      Case 2:18-cv-11158-SM-KWR Document 1 Filed 11/19/18 Page 4 of 6



                              CAUSES OF ACTION

                              Louisiana Civil Code

                                       vu.
      The actions, omissions and inactions of PELLA in the sale and knowledge

of a defective product and the inadequate responses of PELLA fail            under

Louisiana Civil Code Article 2520, et seq., and, the actions, omissions, inactions,

failures, unfulfilled promises and incompetent attempts to provide ROONEYS

with replacement non-defective windows and doors are all violations of Book III,
Title III, of the Louisiana Civil Code and obligates PELLA to          compensate

ROONEYS for all damages and obligations due under the original sales contract

and warranty provided by PELLA; as such, PELLA is responsible to ROONEYS as

follows:

            A.     Diminution of value of Rooney Family residence;

            B.     Replacement value of new windows and doors that do not fail;

            C.     Expenses for relocation during replacement period;

            D.     Repair costs of damages caused by PELLA windows and doors

                   to the Rooney Family residence;

            E.     Attorney Fees and court costs;

            F.     Interest on recoverable damages; and

            G.     Any other yet to be determined damages that will be shown at

                   the time of trial pursuant to discovery, inspection, witnesses
                   testimony and expert reports and testimony.
      Case 2:18-cv-11158-SM-KWR Document 1 Filed 11/19/18 Page 5 of 6



                                         vilI.
      IVHEREFORE, Complainants, MARYANN ROONEY and                   H.   PATRICK

ROONEYT pray for judgment against Defendant, PELLA,        in an   amor.rnt as may

be due and proper    in the premises, and for all costs and disbursements in this
action for all general and equitable relief.



                                        Res       sll

                                  BY:
                                                      ROONEY (LBRN 2LO64l
                                        3848 Veterans Blvd.
                                        Suite 201
                                        Metairie, LA 7OOO2
                                        P: (50a) 4s5-4185
                                        F: (50a) 455-4480
                                        pat@southernlegalclinics. com


UTAIVER OF SERVICE AT THIS TIME FOR:
PELLA CORPORATION
     Case 2:18-cv-11158-SM-KWR Document 1 Filed 11/19/18 Page 6 of 6




                             VERIFICATION

STATE OF LOUSIANA

PARISH OF JEFFERSON

      BEFORE ME, the undersigned authority, duly commissioned and qualified

in and for the Parish and State aforesaid, personally came and appeared:

                MARYANN ROONEY and H. PATRICK ROONEY

who, after being duly sworn did depose and declare that:

      Affîants are the petitioners in the above and foregoing, and that affiants

have read same, and that all of the allegations contained therein are true and

correct according to the best of affiants'information, knowledge, and belief.

                                                                 7 Z.(''
                                                  ROONEY




swoRN To AND SUBS.çRIBED
BEFORE ME THIS J¿-TNV
OF /l/uu to /"t,2OJ2

      ¿w
      PUBLIC
TTMOTHY P. ROONEY (19130
